Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
	Applicants have amended each of claims 1, 7 and 9 such that when A1, A3, and A5 are linked via a clipping linker represented by formula 2A, variables R10, R30, and R50 are selected from the Markush group claimed, which excludes hydrogen.  The prior art rejection against Watanabe et al. (US 2010/0219397) would be maintained.  Applicants argue that Watanabe et al. does not disclose the newly added limitations.  However, Watanabe et al. is relied upon in embodiments where the clipping linker is of formula 2B.  Independent claims 1, 7 and 9 have been amended regarding formula 2A.  As such, the further limitations regarding formula 2A does not apply to Watanabe et al. and does not overcome this rejection.  The prior art rejection to Tsai et al. (US 2018/0026208) would be withdrawn.  In the complexes taught by Tsai et al., the A-B bidentate ligand does not include any 5-membered rings, which is required by independent claim 9. 
	
Claim Rejections - 35 USC § 103
Claims 1-4 and 6-20 would be rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2010/0219397).
Claims 1-3: Watanabe et al. teaches organometallic iridium-based complexes which are employed in an emission layer of an organic electroluminescent device comprising an anode, a cathode, and wherein the emission layer is located between the two electrodes.  While Watanabe et al. does not explicitly teach an iridium complex which satisfies all of the limitations of Formula 1 of claim 1, it would have been obvious to one having ordinary skill in the art to have prepared a complex which does satisfy formula 1 as claimed.  Example 2 of Watanabe et al. teaches the preparation of a hexadentate iridium complex (compound 2), which satisfies all of the limitations of Formulae 1 and 2B of claim 1 with the exception that variable Y40 is equal to a carbon, which is excluded from formula 2B.  However, Watanabe et al. is not limited to embodiments where variable Y40 is equal to carbon.  Watanabe et al. explicitly teaches that the compounds taught therein [which is shown as having the generic formula (6)] include those where variable X1, which corresponds to variable Y40 in Formula 2B, is equal to a trivalent inter alia, carbon and nitrogen (paragraph 0066).  Further, variable X1 is taught by Watanabe et al. as being a group which includes the structures taught in paragraph 0172 with structures where X1 is equal to C or N being preferable.  One having ordinary skill in the art would understand that variable X1 as taught by Watanabe et al., which is exemplified to be a carbon atom, could be any of the other atoms which are able to form a trivalent residue, including a nitrogen atom, since such embodiments are explicitly taught, with the nitrogen atom being a preferable embodiment.  One of ordinary skill in the art could also prepare such compound 2 of Watanabe et al. but having a central nitrogen atom instead of a carbon atom by following the reaction scheme taught on page 22 of Watanabe et al. by employing triethanolamine as a starting material.  Complex 2 of Watanabe et al. with a central nitrogen atom satisfies formula 1 of claim 1.  Specifically, as applied to formula 1, nitrogen-modified complex as taught by Watanabe et al. has variable M1 equal to iridium, variables T1 to T6 are equal to single bonds, variables Y1 through Y6 are equal to C, rings A1, A3, and A5 are equal to a C3 heterocyclic group and are linked via a clipping linker represented by formula 2B where variable Y40 is equal to C(R3) with R3 being equal to hydrogen, variables L10, L20, and L30 are equal to C(R4)(R5) with R4 and R5 being equal hydrogen, variables a10, a20, and a30 are all equal to 2, variable X1 is linked to X10, variable X2 is linked to X20, and variable X3 is linked to X30, rings A2, A and A6 are C6 carbocyclic groups (benzene), variables a2, a4, and a6 are equal to zero, variables a1, a3 and a5 are equal to 1, variables L1, L3, and L5 are equal to a single bond, and variables b10, b20, b30, b40, b50 and b60 all being equal to the maximum number of groups allowed on each ring (four for the benzene rings and two for the N-heterocyclic carbene rings) and with all of the groups being equal to hydrogen.  
Complex 2 of Watanabe et al. with a nitrogen atom (modified complex 2) present instead of a carbon atom, is the same complex as compound 3 of claim 20.  Compound 3 is taught in Applicants specification has a 3MLCT energy level of 3.28 eV and an E3 of 8.00 kcal/mol.  3.28 eV corresponds to an energy of 75.639 kcal/mol, which satisfies the energy level requirements of claim 1 as well as equation 1 of claim 2.  Because Watanabe et al. renders obvious the preparation of compound 3 in Applicants specification, it follows that such a compound would inherently satisfy the energy level requirements of claims 1 and 2.

Claim 6: The organic electroluminescent devices taught by Watanabe et al. are comprised of an anode (ITO), a hole transport region comprising a hole injecting layer and a hole transporting layer, an emission layer, an electron transport region comprising an electron transport layer and an electron injection layer, and a cathode (Al) (paragraph 0196).  The use of modified compound 2 of Watanabe et al. in the devices taught therein would have been obvious to one having ordinary skill in the art.  Such devices satisfy the limitations of claim 6.
Claims 7 and 8: The rejection of claims 1 and 2 above are wholly incorporated in the rejections of claims 7 and 8 and apply with equal force.
Claims 9: The rejection of claim 1 above as it pertains to the modified complex 2 are wholly incorporated in the rejection of claim 9.
Claim 10: The modified compound 2 of Watanabe et al. has variable M equal to iridium, which satisfies claim 10.
Claim 11: In the modified compound 2 of Watanabe et al., variables A1, A3, and A5 are 5-membered heterocyclic groups, and A2, A and A6 are six-membered carbocyclic groups, thereby satisfying claim 11. 
Claim 12: In the modified compound 2 of Watanabe et al., variables A2, A and A6 satisfy formula 2-1 of claim 12 with variables X21 being CR24 with R24 being hydrogen, variables X22 and X23 being equal to C-*, and variable b21 is equal to 3 and R21 is equal to hydrogen.  Variables A1, A3, and A5 satisfies formula 2-22 of claim 12 with variables R21 and R22 being equal to hydrogen, variables X78 and X28 being equal to N-*, and X29 is equal to C-*, thereby anticipating claim 12.
Claim 13: In the modified compound 2 of Watanabe et al., variables a1, a3, and a5 are equal to 1, and variables a2, a4, and a6 are equal to 0 and variables L2, L4, and L6 are equal to a single bond, thereby satisfying claim 13.
Claim 14: In the modified compound 2 of Watanabe et al., variables Y1 through Y6 are all equal to C, thereby satisfying claim 14.
1 through T6 are equal to a single bond, thereby satisfying claim 15.
Claim 16: Claim 16 serves to further limit complexes which include formula 2A in claim 7.  However, such complexes are not required by claim 9, and as such, claim 16 serves to further limit an optional embodiment.  As such, Watanabe et al. may be properly relied upon to reject claim 16 despite not teaching complexes which include a moiety satisfying formula 2A of claims 7 and 16.
Claim 17: In the modified compound 2 of Watanabe et al., variables L10, L20, and L30 are equal to C(R4)(R5) and variables a10, a20 and a30 are equal to 2, thereby satisfying claim 17.
Claim 18: In the modified compound 2 of Watanabe et al., variables R1 through R5 are equal to hydrogen, thereby satisfying claim 18. 
Claim 19: In the modified compound 2 of Watanabe et al., the ligand for M1 in formula 1 is represented by formula 1-2, with all of the variables shown therein being assigned as described in claim 7 above. 
Claim 20: Modified compound 2 of Watanabe et al. has the same structure as compound 2 of claim 20, thereby satisfying claim 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766